


Exhibit 10.13




AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL EMPLOYMENT AGREEMENT




AGREEMENT by and between HIGHWOODS PROPERTIES, INC., a Maryland corporation (the
“Company”), and Terry L. Stevens (the “Executive”), dated as of February 12,
2013.


The Compensation Committee of the Board of Directors of the Company (the
“Board”) has deter-mined that it is in the best interests of the Company and its
stockholders to ensure that the Company will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined in Section 1) of the Company. The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage the Executive's full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


SECTION 1.    Certain Definitions.


(a)    The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive's employment with the Company is terminated
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change of Control or (ii) otherwise arose in connection with or anticipation of
the Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.


(b)    The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the third anniversary of such date; provided, however,
that commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.


(c)    For purposes of this Agreement, a “Change of Control” shall mean:


(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 20% or more of either (a)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (b) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”);




--------------------------------------------------------------------------------




provided, however, that the following acquisitions shall not constitute a Change
of Control: (I) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (IV) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (I), (II) and (III)
of subsection (i) of this Section 1(c) are satisfied; or


(ii)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a‑11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


(iii)    Approval by the stockholders of the Company of a reorganization, merger
or consolidation, in each case, unless, following such reorganization, merger or
consolidation, (a) more than 60% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions, as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (b) no Person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 20% or more of the Outstanding Company Common Stock or Outstanding
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (c) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or


(iv)    Approval by the stockholders of the Company of (a) a complete
liquidation or dissolution of the Company or (b) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (I)
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Out-standing Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be,




--------------------------------------------------------------------------------




(II) no Person (excluding the Company and any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (III) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company.


(d)    “Separation from Service, “Termination of Employment,” “Terminates
Employment” and similar terms mean the date that Executive separated from
service within the meaning of section 409A of the Code. Generally, Executive
will separate from service if the Executive dies, retires, or otherwise has a
Separation from Service with the Company, determined in accordance with the
following:
 
(i)    Leaves of Absence. The employment relationship is treated as continuing
intact while Executive is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as Executive retains a right to reemployment with the Company
under an applicable statute or by contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that
Executive will return to perform services for the Company. If the period of
leave exceeds six (6) months and Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6)-month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes Executive to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29)-month period of
absence shall be substituted for such six (6)-month period.


(ii)    Dual Status. Generally if Executive performs services both as an
employee and an independent contractor, Executive must separate from service
both as an employee, and as an independent contractor pursuant to standards set
forth in the Treasury Regulations, to be treated as having a Separation from
Service. However, if Executive provides services to the Company as an employee
and as a member of the Board, and if any plan in which such person participates
as a Board member is not aggregated with this Agreement pursuant to Treasury
Regulation Section 1.409A-1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether Executive has a Separation
from Service as an employee for purposes of this Agreement.


(iii)    Separation from Service. Whether a Separation from Service has occurred
is determined based on whether the facts and circumstances indicate that the
Company and Executive reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services Executive
would perform after such date (whether as an employee or as an independent
contractor except as provided in the preceding paragraph) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in the preceding paragraph) over the immediately preceding thirty
six (36) month period (or the full period of services to the Company if
Executive has been providing services to the Company less than thirty six (36)
months). For periods during which Executive is on a paid bona fide leave of
absence and has not otherwise terminated employment as described above, for
purposes of this paragraph Executive is treated as providing bona fide services
at a level equal to the level of services that Executive




--------------------------------------------------------------------------------




would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which Executive is on an unpaid
bona fide leave of absence and has not otherwise terminated employment are
disregarded for purposes of this paragraph (including for purposes of
determining the applicable thirty six (36) month (or shorter) period).


(iv)    Service with Related Companies. For purposes of determining whether a
Separation from Service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies. “Related Company” means:
(1) any corporation that is a member of a controlled group of corporations (as
defined in Code Section 414(b) that includes the Company); and (ii) any trade or
business (whether or not incorporated) that is under common control (as defined
in Code Section 414(c) with the Company. For purposes of applying Code Sections
414(b) and (c), 50% is substituted for the 80% ownership level.
 
(e)    “Related Company” means: (1) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b) that
includes the Company); and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c)
with the Company. For purposes of applying Code Sections 414(b) and (c), 50% is
substituted for the 80% ownership level.


SECTION 2.    Employment Period. The term of this Agreement shall commence on
the Effective Date and end on the third anniversary of such date (the
“Employment Period”), subject to the termination provisions in Sections 4 and 5
herein.


SECTION 3.    Terms of Employment.


(a)
Position and Duties.



(i)    During the Employment Period, (A) the Executive's position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office which is the
headquarters of the Company and is less than 35 miles from such location.


(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
hereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.






--------------------------------------------------------------------------------




(b)
Compensation.



(i)    Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid in equal
installments on a monthly basis, at least equal to twelve times the highest
monthly base salary paid or payable to the Executive by the Company and its
affiliated companies in respect of the twelve-month period immediately preceding
the month in which the Effective Date occurs. During the Employment Period, the
Annual Base Salary shall be reviewed at least annually and shall be increased at
any time and from time to time as shall be substantially consistent with
increases in base salary generally awarded in the ordinary course of business to
other peer executives of the Company and its affiliated companies. Any increase
in Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.


(ii)    Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the average bonus paid or
payable, including by reason of any deferral, to the Executive (or, if the
Executive has been employed by the Company for less than three full fiscal
years, then the average bonus paid or payable to the executive officer who was
employed by the Company in a similar capacity as the Executive during such three
full fiscal years) by the Company and its affiliated companies in respect of the
three fiscal years immediately preceding the fiscal year in which the Effective
Date occurs (the “Recent Average Bonus”). Without limitation, for purposes of
this Agreement, the terms “Annual Bonus” and “Recent Average Bonus” shall be
deemed to include amounts earned (whether or not paid) with respect to any
applicable period under any Non‑Equity Incentive Plan (as such term is defined
in Item 402(a)(6)(iii) of Regulation S‑K promulgated under the Exchange Act and
the Securities Act of 1933, as amended, including any successor thereto). Each
such Annual Bonus shall be paid within 2 ½ months following the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect, pursuant to
a plan of nonqualified deferred compensation adopted by the Company, if any,
under which the Annual Bonus may be deferred, to defer the receipt of such
Annual Bonus.


(iii)    Special Bonus. In addition to Annual Base Salary and Annual Bonus
payable as hereinabove provided, if the Executive remains employed with the
Company and its affiliated companies through the first anniversary of the
Effective Date, the Company shall pay to the Executive a special bonus (the
“Special Bonus”) in recognition of the Executive's services during the critical
one-year transition period following the Change of Control in cash equal to the
sum of (A) the Executive's Annual Base Salary and (B) the greater of (1) the
Annual Bonus paid or payable, which for this purpose shall include any portion
of the Annual Bonus with a deferred payment date, to the Executive for the most
recently completed fiscal year during the Employment Period, if any, and (2) the
Recent Average Bonus (or, if the Executive has been employed by the Company for
less than three full fiscal years, then the average bonus paid or payable to the
executive officer who was employed by the Company in a similar capacity as the
Executive during such three full fiscal years) (such greater amount shall be
hereinafter referred to as the “Highest Annual Bonus”). The Special Bonus shall
be paid no later than 30 days following the first anniversary of the Effective
Date.


(iv)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and pro-grams applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less




--------------------------------------------------------------------------------




favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 90‑day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.


(v)    Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favor-able to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.


(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable employment expenses incurred
by the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 90‑day period immediately preceding the
Effective Date, or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.


(vii)     Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits no less favorable, in the aggregate, than the plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 90‑day period immediately
preceding the Effective Date, or if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.


(viii)     Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 90‑day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.


(ix)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 90‑day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


SECTION 4.    Termination of Employment.


(a)    Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 10(b) of its intention to




--------------------------------------------------------------------------------




terminate the Executive's employment. In such event, the Executive's employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full‑time performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the Executive is: (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (2) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.


(b)    Cause. The Company may terminate the Executive's employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” occurs when
the Executive does any of the following:


(i)     is convicted of a felony involving moral turpitude under federal, state
or local law;


(ii)     materially breaches the Executive's obligations under Section 3(a)
(other than as a result of incapacity due to physical or mental illness) that is
demonstrably willful and deliberate on the Executive's part, that is committed
in bad faith or without reasonable belief that such breach is in the best
interests of the Company and that is not remedied in a reasonable period of time
after receipt of written notice from the Company specifying such breach); and/or


(iii)     is convicted of any applicable local, state or federal law or Company
policy related to discrimination or harassment.


(c)    Good Reason. The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:


(i)    the assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirement), authority, duties or responsibilities as contemplated by Section
3(a) or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;


(ii)    any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;


(iii)    the Company's requiring the Executive to be based at any office or
location other than that described in Section 3(a) (i) (B);


(iv)    any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or


(v)    any failure by the Company to comply with and satisfy Section 9(c),
provided that such successor has received at least ten days' prior written
notice from the Company or the Executive of the requirements of Section 9(c).






--------------------------------------------------------------------------------




For purposes of this Section 4(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.


(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 10(b). For purposes of
this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date of such notice. The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder. Executive shall be required to provide notice to the
Company of the existence of any condition that constitutes Good Reason within 90
days of the initial existence of the condition, and upon the receipt of such
notice the Company shall have a period of 30 days during which it may remedy the
condition.


(e)    Date of Termination. “Date of Termination” means the date the Executive
experiences a Separation from Service.


SECTION 5.    Obligations of the Company upon Termination.


(a)    Good Reason; Other than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive's employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:


(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:


(A)    the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Highest Annual Bonus and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (3) the Special Bonus, if due to the Executive
pursuant to Section 3(b)(iii), to the extent not theretofore paid, and (4) any
accrued vacation pay, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1), (2), (3) and (4) shall be hereinafter
referred to as the “Accrued Obligations”); and


(B)    the amount (such amount shall be hereinafter referred to as the
“Severance Amount”) equal to the product of (1) 2.99 and (2) the sum of (x) the
Executive's Annual Base Salary and (y) the Highest Annual Bonus (provided,
however, that if the Special Bonus has not been paid to the Executive, such
amount shall be increased by the amount of the Special Bonus); and


(C)    a separate lump‑sum supplemental retirement benefit (the amount of such
benefit shall be hereinafter referred to as the “Supplemental Retirement
Amount”) equal to the difference between (1) the lump sum actuarial equivalent
(utilizing for this purpose the actuarial assumptions utilized with respect to
the Company's Retirement Plan (or any successor plan thereto) (the “Retirement
Plan”) during the 90-day period immediately preceding the Effective Date) of the
benefit payable under the Retirement Plan and any supplemental and/or excess
retirement plan of the Company and its affiliated companies providing benefits
for the Executive (the “SERP”) which the Executive would receive if the
Executive's




--------------------------------------------------------------------------------




employment continued at the compensation level provided for in Sections 3(b)(i)
and 3(b)(ii) for the remainder of the Employment Period, assuming for this
purpose that all accrued benefits are fully vested and that benefit accrual
formulas are no less advantageous to the Executive than those in effect during
the 90-day period immediately preceding the Effective Date, and (2) the lump sum
actuarial equivalent (utilizing for this purpose the actuarial assumptions
utilized with respect to the Retirement Plan during the 90-day period
immediately preceding the Effective Date) of the Executive's actual benefit
(paid or payable), if any, under the Retirement Plan and the SERP; and


(ii)     for each month during the remainder of the Employment Period, the
Company shall make a cash payment equal to the excess of (x) 1.25 times
one-twelfth of the annual insurance premium (or, in the case of any benefit
provided on a self-insured basis, an amount equal to a market-based insurance
premium for the same coverage) for the plans, programs, policies and practices
described in Section 3(b)(v) other than health and dental benefits, covering the
Executive and/or the Executive's family on the Date of Termination over (y) the
amount that the Executive paid or contributed toward the cost of such benefits
immediately before the Date of Termination (such payments and the payments
described in Section 5(a)(iii) shall be hereinafter referred to as the “Welfare
Benefit Payments”); and


(iii)     for each month during the remainder of the Employment Period, the
Company shall make a cash payment equal to the excess of (x) 1.25 times the
maximum allowable monthly contribution that the Executive can be required to pay
for continued health and dental plan coverage under Section 4980B of the Code
for the health and dental coverage provided to the Executive, the Executive's
spouse and the Executive's dependents on the Date of Termination over (y) the
amount that the Executive paid or contributed toward the cost of such benefits
immediately before the Date of Termination.
 
(iv)    to the extent not otherwise paid or provided, the Company shall timely
pay or provide to the Executive and/or the Executive's family any other amounts
or benefits pursuant to the terms of any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies as in effect
and applicable generally to other peer executives of the Company and its
affiliated companies and their families during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally thereafter with respect to other peer executives of the Company
and its affiliated companies and their families (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).


(v)    to the extent not otherwise provided for herein, all options, warrants or
other rights to acquire capital stock of the Company and any stock appreciation
rights plan or other similar plan benefits held by or for the benefit of the
Executive shall become fully vested and eligible for immediate exercise.


(vi)    Notwithstanding anything contained in this Agreement to the contrary, if
the Executive is a “specified employee” (determined in accordance with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of the date of
Separation from Service (other than a Separation from Service due to death),
then any payment, benefit or entitlement provided for in this Agreement that is
“deferred compensation” that is subject to Section 409A of the Code and that is
payable during the first six months following the date of Separation from
Service shall be paid or provided to the Executive in a lump sum cash payment to
be made on the earlier of (a) the Executive's death or (b) the first business
day (or within 30 days after such first business day) of the seventh calendar
month immediately following the month in which the date of Separation from
Service occurs. If any payment is delayed pursuant to this provision, the
Company shall pay interest at the rate described below on the postponed payments
from the date the payment would have been due but for this provision to the date
on which such amounts are paid. Interest shall be credited at an annual rate
equal to the greater of 6% or the Prime Rate, as determined by the Company, in
effect on the first day of such delay compounded annually.




--------------------------------------------------------------------------------






(b)    Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (which shall be
paid to the Executive's estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination) and the timely payment or
provision of the Welfare Benefit Payments and Other Benefits (excluding, in each
case, Death Benefits (as defined below)) and (ii) payment to the Executive's
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination of an amount equal to the greater of (A) the sum of the
Severance Amount and the Supplemental Retirement Amount and (B) the present
value (determined as provided in Section 280G(d)(4) of the Code) of any cash
amount to be received by the Executive or the Executive's family as a death
benefit pursuant to the terms of any plan, policy or arrangement of the Company
and its affiliated companies, but not including any proceeds of life insurance
covering the Executive to the extent paid for directly or on a contributory
basis by the Executive (which shall be paid in any event as an Other Benefit)
(the benefits included in this clause (B) shall be hereinafter referred to as
the “Death Benefits”).


(c)    Disability. If the Executive becomes Disabled during the Employment
Period, the Company's only obligation to the Executive will be (i) payment of
Accrued Obligations (which shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of disability) and the timely payment or provision of
the Welfare Benefit Payments and Other Benefits and (ii) payment to the
Executive in a lump sum in cash within 30 days following the Date of Disability
of an amount equal to the sum of the Severance Amount and the Supplemental
Retirement Amount.


(d)    Cause; Other than for Good Reason. If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive Annual Base Salary through the Date of Termination to
the extent theretofore unpaid. If the Executive terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits. In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.


(e)    Non-exclusivity of Rights. Except as provided in Sections 5(a)(ii), 5(b)
and 5(c), nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect any
rights the Executive may have under any contract or agreement with the Company
or any of its affiliated companies. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or pro-gram or contract
or agreement except as explicitly modified by this Agreement.


SECTION 6.    Full Settlement; Resolution of Disputes.


(a)    The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set‑off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in Section
5(a)(ii), such amounts shall not be reduced whether or not the Executive obtains
other employment.




--------------------------------------------------------------------------------




The Company agrees to pay promptly as incurred, to the full extent permitted by
law, all legal fees and expenses which the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided that the Executive takes and
maintains his position in good faith; plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code.


(b)    If there shall be any dispute between the Company and the Executive (i)
in the event of any termination of the Executive's employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive's family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section
5(a) as though such termination were by the Company without Cause, or by the
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled. If the Executive has maintained his or her position in the dispute in
good faith (in the sole opinion of the court, which for this purpose shall
include any mediator or arbitrator, if the dispute is settled through mediation
or arbitration), the Company shall reimburse the Executive for any attorneys'
fees and expenses incurred by the Executive with respect to such dispute related
to this Agreement, and including any actions taken by either party to appeal or
enforce the judgment rendered therein. Such reimbursement shall be made by
direct payment to the Executive upon delivery to the Company of valid invoices
and/or receipts relating to such attorneys' fees and expenses.
 
SECTION 7.    Parachute Payments.


(a)     In the event that it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute a “parachute payment” as defined in
280G(b)(2) of the Code (a “Parachute Payment”), then the Payments will be
reduced in accordance with this Section 7 if, and only to the extent that, a
reduction will allow the Executive to receive a greater Net After Tax Amount
than the Executive would receive absent a reduction.


(b)     An independent registered public accounting firm selected by the Company
immediately prior to the Change of Control (the “Accounting Firm”) will first
determine the total amount of any Parachute Payments that are payable to the
Executive. The Accounting Firm also will determine the Net After Tax Amount
attributable to the Executive's total Parachute Payments.


(c)     The Accounting Firm will next determine the largest amount of Payments
that may be made to or on behalf of the Executive without subjecting the
Executive to tax under Section 4999 of the Code (the “Capped Payments”).
Thereafter, the Accounting Firm will determine the Net After Tax Amount
attributable to the Capped Payments.


(d)     The Executive will receive the total Parachute Payments or the Capped
Parachute Payments, whichever provides the Executive with the higher Net After
Tax Amount. If the Executive will received the Capped Payments, the total
Parachute Payments will be adjusted by first reducing any Payments that do not




--------------------------------------------------------------------------------




constitute “deferred compensation” under Section 409A of the Code (by first
reducing any such Payments that are not payable in cash and then by reducing the
amount of any such Payments that are payable in cash) and next, if necessary, by
reducing any Payments that do constitute “deferred compensation” under Section
409A of the Code (by first reducing any such Payments that are not payable in
cash and then by reducing the amount of any such Payments that are payable in
cash). The Accounting Firm will notify the Executive and the Company if it
determines that the Parachute Payments must be reduced to the Capped Payments
and will send the Executive and the Company a copy of its detailed calculations
supporting that determination and showing the Payments that will be reduced.


(e)     As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time the Accounting Firm makes its determinations under
this Section 7, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 7 (“Overpayments”) or that additional amounts should be paid or
distributed to the Executive under this Section 7 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Accounting Firm will notify the Executive and the Company of that determination
and the Executive must repay the Overpayment to the Company, without interest;
provided, however, that no amount will be payable by the Executive unless, and
then only to the extent that, the repayment would either reduce the amount on
which the Executive is subject to tax under Section 4999 of the Code or generate
a refund of tax imposed under Section 4999 of the Code. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Executive and the
Company of that determination and the amount of the Underpayment will be paid to
the Executive, without interest, promptly by the Company.


(f)     For purposes of this Section 7, the term “Net After Tax Amount” means
that amount of any Parachute Payments or Capped Payments, as applicable, net of
taxes imposed under Sections 1, 3101(b) and 4999 and any State or local income
taxes applicable to the Executive on the date of payment. The determination of
the Net After Tax Amount shall be made using the highest combined effective rate
imposed by the foregoing taxes on income of the same character as the Parachute
Payments or Capped Payments, as applicable, in effect on the date of payment.


SECTION 8.    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.


SECTION 9.    Successors.


(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.




--------------------------------------------------------------------------------






(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


SECTION 10. Miscellaneous.


(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


 
If to the Executive:
 
Highwoods Properties, Inc.
3100 Smoketree Court, Suite 600
Raleigh, North Carolina 27604-1051
Attention: Terry L. Stevens
 
 
 
 
 
If to the Company:
 
Highwoods Properties, Inc.
3100 Smoketree Court, Suite 600
Raleigh, North Carolina 27604-1051
Attention: Chairman of the Board of Directors



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.


(e)    The Executive's or the Company's failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 4(c)(i)‑(v), shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.


(f)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive




--------------------------------------------------------------------------------




by the Company is “at will” and, prior to the Effective Date, may be terminated
by either the Executive or the Company at any time. Moreover, if prior to the
Effective Date, the Executive's employment with the Company terminates, then the
Executive shall have no further rights under this Agreement.


(g)    Payments under this Agreement shall be in lieu of payment under any other
separation pay plan or arrangement for which the Executive may otherwise be
eligible. Notwithstanding the terms of any such other separation pay plan or
arrangement, the Executive agrees that he shall not be eligible for any benefits
thereunder.
 
(h)    Any reimbursements or in-kind benefits to be provided pursuant to this
Agreement (including but not limited to Sections 3(b)(v), 3(b)(vi), 3(b)(vii),
5(a)(iii) and 6) that are taxable to Executive shall be subject to the following
restrictions: (a) each reimbursement must be paid no later than the last day of
the calendar year following the Executive's tax year during which the expense
was incurred or tax was remitted, as the case may be; (b) the amount of expenses
or taxes eligible for reimbursement, or in kind benefits provided, during a tax
year of the Executive may not affect the expenses or taxes eligible for
reimbursement, or in-kind benefits to be provided, in any other tax year of the
Executive; (c) the period during which any reimbursement may be paid or in-kind
benefit may be provided is the later of ten years after termination of this
Agreement; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.


SECTION 11. Termination of Previous Executive Supplemental Employment Agreement.
Each of the parties hereto agrees that the Executive Supplemental Employment
Agreement between the Company and the Executive, dated as of April 13, 2007 and
amended as of November 10, 2008 (collectively and as amended, the “Prior
Agreement”), has been terminated concurrently with the execution of this
Agreement and that none of the provisions of the Prior Agreement shall be deemed
to survive the execution of this Agreement in any respect.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Compensation Committee of its Board of
Directors, the Company has caused this Agreement to be executed in its name on
its behalf, all as of the day and year first above written.




 
 
EXECUTIVE:
 
 
 
/s/ Terry L. Stevens
 
 
 
Terry L. Stevens
 
 
 
 



 
 
HIGHWOODS PROPERTIES, INC.
 
 
By: 
/s/ Edward J. Fritsch
 
 
 
Edward J. Fritsch
 
 
 
President and Chief Executive Officer
 
 
 
 







